Cotter, J.
(dissenting). I cannot agree that the bowling equipment is personalty. Under the weight of the authorities cited below, the equipment constitutes fixtures as a matter of law, and thus it is covered under the fixture clause of the 1964 mortgage. Furthermore, parol evidence to the contrary is inadmissible, and title thus passed to Merritt-Chapman upon foreclosure.
I
Turning first to the issue of whether the equipment constitutes personalty or fixtures, the majority correctly acknowledges that it is the intention of the parties, objectively manifested as of the date when the personalty is attached to the freehold, which is the primary or essential test for determin*188ing whether an object has become a fixture.1 However, this test is not properly applied to the instant facts.
To my mind, the case of Lesser v. Bridgeport-City Trust Co., 124 Conn. 59, 198 A. 252, is controlling, inasmuch as it is identical to the present case in all material respects, and the bowling equipment was there held to constitute fixtures as a matter of law.
Lesser states the operative test for determining objective intention that property become a fixture as follows: “[I]t is essential to constitute a fixture that an article should not only be annexed to the freehold, but that it should clearly appear from an inspection of the property itself, taking into consideration the character of the annexation, the nature and the adaptation of the article annexed to the uses and purposes to which that part of the building was appropriated at the time the annexation was made, and the relation of the party making it to the property in question, that a permanent accession to the freehold was intended to be made by the annexation of the article.” Id., pp. 63-64, quoting Capen v. Peckham, 35 Conn. 88, 94; cf. Stone v. Rosenfield, 141 Conn. 188, 192, 104 A.2d 545.
Factors to be considered in determining objective intention are whether the articles are “ponderous and exceedingly difficult” to remove, are “of considerable value taken in connection with the building *189and of little value as chattels to he removed,” and have “been fitted to the places they occupied and would not be suited to any other places or building unless specially prepared for them.” Capen v. Peckham, supra, 96.
Plainly, these factors are evidenced by the sheer size of the annexation and the adaptation of sixteen bowling alleys, pinsetters and accessories. The findings thus clearly support the conclusion of an objective intention to permanently affix the equipment at the time of its installation, and there is nothing to rebut the presumption that “the owner of the equity . . . make[s] improvements for the permanent benefit of the property, while a mere tenant is more likely to make them for his personal convenience.” Lesser v. Bridgeport-City Trust Co., supra, 64.
Specifically, there is Mauro’s purchase of $267,711 of equipment for which he was personally liable; his adaptation at his own expense of the special foundation and concrete supports; damage to the lanes, which, if removed, “are cut into . . . sections, in two places and removable in three sections and carried out on edge through” a door opening and placed on a flatbed; abandonment of the crib upon removal; and Mauro’s contract with Brunswick, which forbade alteration or removal of the bowling equipment until the purchase price was paid. The contract provided for monthly payments over a 64-month span, and, in fact, payment was not completed until 1971, nine years after installation. These facts lead to but one conclusion, viz., that the bowling alleys were fixtures at the time of the plaintiff’s foreclosure. See Lesser v. Bridgeport-City Trust Co., supra, 66.
*190The majority opinion elides over these specific facts which were present at the time of installation and bases its conclusion that the equipment was personalty upon several legal and factual considerations which I do not believe are controlling or germane in the instant ease.
Emphasis is laid upon the conditional bill of sale between Mauro and Brunswick, which provided that the bowling equipment would remain personalty as between them until the purchase price was fully paid. This fact is of no significance in the present case because such a conditional bill of sale existed in Lesser v. Bridgeport-City Trust Co., supra, and the bowling alleys were still held to be fixtures as between mortgagor and mortgagee. “[T]he same property may be real as between the mortgagor [Mauro] and mortgagee [Merritt-Chapman] and personal as between the mortgagor [Mauro] and vendor [Brunswick].” Id., 65. “Conceding that the article annexed retains its chattel character by reason of the agreement, it loses such character as soon as the separate interest of the beneficiary under the agreement is extinguished.” Ibid.
The majority opinion relies heavily on the only material factual difference between Lesser and the instant case, i.e., the building in Lesser had a preset foundation specially adapted for bowling alleys, while Mauro’s building did not. This distinction is not determinative, however, because a “building converted and adapted to a specific purpose occupies the same status as a building erected for a like purpose.” Danville Holding Corporation v. Clement, 178 Va. 223, 236, 16 S.E.2d 345; see 36A C.J.S., Fixtures, § 3 (c).
It is true that Lesser and the cases cited therein placed “especial stress” on the fact of a build*191ing’s adaptation for a particular use; Lesser v. Bridgeport-City Trust Co., supra, 64; as the majority opinion notes, and the presence of such a building would certainly facilitate a finding that articles sueh as bowling alleys which are placed in it are fixtures. When a building is not specially constructed, however, the analysis does not change, and an article is still a fixture if it meets the requisite tests set forth in Lesser, Capen v. Peckham and the other pertinent authorities, which the bowling equipment certainly does in the instant case.
Nor am I persuaded by the majority opinion’s catalogue of facts pertaining to the conduct of Mauro and his tenant after the premises were leased in 1966, or four years after installation of the bowling equipment. The opinion explains its reliance on these indicia by citing language in cases which speak of acts subsequent to installation which “confirm an intention” of the annexor. The facts listed, however, are not particularly useful one way or the other in determining Mauro’s objective intention at the time of installation some four years earlier.
The analysis distorts the true meaning of the test set forth in Capen v. Beckham, Lesser, and subsequent cases. Subsequent intention of the annexor, as manifested four years after installation, may buttress an already firm conclusion as to objective intention which rests on factors present at the time of installation. Subjective intention after installation cannot, however, serve as an essential element in forming that conclusion, yet this is what the majority opinion seeks to do here. The intent sought is not the subjective intent or undisclosed purpose of the annexor, but the intent manifested *192by his actions at the time of installation. Giuliano Construction Co. v. Simmons, 147 Conn. 441, 443, 162 A.2d 511; Radican v. Hughes, 8.6 Conn. 536, 542, 86 A. 220; accord, 2 Tiffany, Real Property (3d Ed.) § 608. Whatever intention Manro may have secretly harbored at the time of installation, his actions at that time speak clearly for him and disclose an objective intention that the bowling-equipment constitute fixtures. An arcane, unexpressed intention does not meet the test of our authorities.
Finally, the fact that the equipment can be removed without damage to the freehold is not determinative as to whether the equipment is personalty, since the bowling alleys in Lesser were also removable without damage to the building. See Farmers’ National Bank of Sussex v. Salmon, 118 N.J. Eq. 241, 243, 178 A. 635; Gottfried v. State, 23 Misc. 2d 733, 759, 201 N.Y.S.2d 649; Voorhees v. McGinnis, 48 N.Y. 278.
For these reasons, then, it seems to me that the sixteen bowling alleys, sixteen pinsetters and accessories constituted fixtures as a matter of law and were thus a part of the realty at the time of the plaintiff’s foreclosure, and that the trial court was in error in concluding to the contrary.
II
Since I am of the opinion that the bowling equipment constituted fixtures, it is necessary to consider whether title passed to the plaintiff upon foreclosure by virtue of a clause in the mortgage which unambiguously included “all fixtures,” or whether title remained in Mauro by dint of a purported oral agreement to exclude the bowling equipment from coverage under the fixture clause.
*193In rendering judgment for Mauro, the trial court considered and relied upon parol evidence that at the time the mortgage was executed, Mauro and the plaintiff’s predecessor-in-interest orally agreed to exclude the bowling equipment from the ambit of the mortgage.
“It is, of course, fundamental that a written contract may not be varied by parol.” Jarvis v. Cunliffe, 140 Conn. 297, 299, 99 A.2d 126, citing Cohn v. Dunn, 111 Conn. 342, 346, 149 A. 851. In the instant case, the mortgage clearly covers “all fixtures,” a phrase which I believe includes the bowling equipment, and if the parol evidence is excluded, title to that equipment would pass to the plaintiff. If, however, the evidence is admitted, then the parties have reserved the bowling equipment from coverage under the fixture clause, and title would remain in Mauro. Plainly, then, the parol evidence contradicts the plain meaning of the written mortgage and should have been excluded. In re Theodore A. Kochs Co., 120 F.2d 603, 606 (7th Cir.).
The factual circumstances presented here are far from unique, and there' are many cases in which a mortgage has been foreclosed and a mortgagor seeks to introduce evidence that fixtures had been excluded from the foreclosed mortgage by oral agreement. All such efforts have been steadily rebuffed, however, and the parol evidence has been excluded. Annot., 29 A.L.R.3d 1441; see, e.g., Beebe v. Pioneer Bank & Trust Co., 34 Idaho 385, 390, 201 P. 717.
Illustrative is In re Theodore A. Kochs Co., supra, where, as in the present case, the mortgagor argued that the plant machinery and equipment were not fixtures and, in the alternative, that if they were *194fixtures, they were excluded from the fixture clause because of an oral agreement to that effect. After finding that the plant machinery and equipment were fixtures, the court rejected the parol evidence, stating (p. 606): “The mortgagor of industrial property has it within his means to exclude any portion of his property from the operation of the mortgage. In the instant case the owner of the factory might have limited the scope of the mortgage to the factory stripped of its plant machinery, but instead it' provided expressly that the mortgage was to cover the realty and the fixtures. ... It is too plain for words that (1) the law treats the disputed items as fixtures and that (2) the property fits the legal description in the mortgage.” See also Wolff v. Sampson, 123 Ga. 400, 51 S.E. 335; Zimmer v. Bellon, 153 N.W.2d 757 (N.D.).
None of the circumstances in which parol evidence is normally admissible is present in the instant case. In the first place, parol evidence may be admitted to aid the court in explaining an ambiguity which appears in the instrument. W. G. Maltby, Inc. v. Associated Realty Co., 114 Conn. 283, 289, 158 A. 548. Plainly, the fixture clause in the instant case is not ambiguous and means that any chattel which is a fixture is included. See In re Theodore A. Kochs Co., supra; Beebe v. Pioneer Bank & Trust Co., supra.
Secondly, parol evidence may be admitted to prove a collateral oral agreement which does not vary the terms of the writing. Harris v. Clinton, 142 Conn. 204, 210, 112 A.2d 885; New Haven Tile & Floor Covering Co. v. Roman, 137 Conn. 462, 464, 78 A.2d 336. However, in order for a parol agreement to be collateral to a written agreement, the governing question is “whether or not the particular *195element of the alleged extrinsic negotiation is dealt with at all in the writing.” 4 Williston, Contracts (3d Ed. Jaeger) § 639, p. 1049, quoting 9 Wigmore, Evidence (3d Ed.) §2430, p. 99. In the instant case, both the mortgage and the oral exception deal with fixtures; thus the parol evidence is clearly not admissible as evidencing a collateral agreement. Shelton Yacht & Cabana Club, Inc. v. Suto, 150 Conn. 251, 258, 188 A.2d 493.
Thirdly, parol evidence is admissible to add a missing term in a writing which indicates on its face that it does not set forth the full and complete agreement of the parties. See, e.g., Cone v. Peder-sen, 131 Conn. 374, 378, 40 A.2d 274 (missing description in a deed); also Cohen v. Holloways’, Inc., 158 Conn. 395, 260 A.2d 573; Kinney v. Whiton, 44 Conn. 262, 267-68 (consideration not fully recited in an agreement). Since the mortgage in the present ease is clear and complete on its face, there is no ground for adding an additional reservation pertaining to the bowling equipment here in issue.
Finally, parol evidence can be introduced to show mistake or fraud; Calamita v. DePonte, 122 Conn. 20, 26, 187 A. 129; Noble v. Comstock, 3 Conn. 295, 299; to show a condition precedent; Douglas v. Nowakowski, 141 Conn. 438, 440, 106 A.2d 468; to prove a new contract; West Haven Water Co. v. Redfield, 58 Conn. 39, 41, 18 A. 978; or to prove subsequent oral modification based on new consideration ; Baier v. Smith, 120 Conn. 568, 571, 181 A. 618. None of those circumstances has been alleged or proved in the present case, and thus it was error to have admitted the parol evidence.
Mauro argues that the trial court was correct in its ruling that the parol evidence was admissible *196“not for the purpose of indicating the intention of the annexor at the time of installation of the equipment, but for the purpose of confirming the intention of the parties thereof.” The intention of the parties, however, is not what one of them may have secretly entertained but rather what the language of the instrument says. Foley v. Foley, 149 Conn. 469, 471, 181 A.2d 607. In other words, the relevant question is: “[W]hat has the party expressed by his words?” not “What has he intended to express?” Hotchkiss v. Higgins, 52 Conn. 205, 213. To admit parol evidence because a party says he intended a writing to have a different meaning would totally vitiate the parol evidence rule.
“[I]ntention must be ascertained from the language of the deed itself, construed in the light of the attendant circumstances. . . . An agreement resting in parol, contrary in its terms to the purport of the deed, cannot be said to be an attendant circumstance. Such circumstances are the facts that the deed refers to, or may probably have been intended to refer to, or which identify any person or thing mentioned in it. But if the instrument has one distinct meaning in reference to the circumstances of the case, it must be construed accordingly, and evidence to show that the author intended to express some other meaning is not admissible.” In re Perkins’ Estate, 65 Vt. 313, 316-17, 26 A. 637; cf. Perkins v. Corkey, 147 Conn. 248, 252, 159 A.2d 166.
Plainly, this is precisely the situation in the instant case, inasmuch as the mortgage unambiguously covers “all fixtures.” As a result, “it is conclusively presumed that the whole engagement of the parties, and the extent and manner of their *197undertaking, was reduced to writing. After this, to permit oral testimony, or prior or contemporaneous conversations, or circumstances, or usages, etc., in order to learn what was intended, or to contradict what is written, would be dangerous and unjust in the extreme.” Holden & Daly, Connecticut Evidence, § 83, p. 292; see Shelton Yacht & Cabana Club, Inc. v. Suto, 150 Conn. 251, 255, 188 A.2d 493; see also Cohn v. Dunn, 111 Conn. 342, 346, 149 A. 851.
“The parol evidence rule is a rule of substantive law rather than a rule of evidence, and the essence of an objection under it is that even if the evidence objected to is admitted, it would be ineffective, and thus immaterial, because it could not legally affect the rights of the parties as defined in the writing.” Shelton Yacht & Cabana Club, Inc. v. Suto, supra, 255, citing Nagel v. Modern Investment Corporation, 132 Conn. 698, 700, 46 A.2d 605. The intention of the parties, as evidenced by the legal import of the language of the mortgage, cannot under the circumstances be varied by parol evidence of a different intention.
I would find error, set aside the judgment and remand the case with direction to render judgment for the plaintiff quieting and settling the title in accordance with the relevant concluding portion of the form of judgment suggested in Form No. 512 of the Practice Book.
In this opinion Barber, J., concurred.

 Nelse Mortensen & Co. v. Treadwell, 217 F.2d 325 (9th Cir.); In re Theodore A. Kochs Co., 120 F.2d 603 (7th Cir.); Giuliano Construction Co. v. Simmons, 147 Conn. 441, 443, 162 A.2d 511; Camp v Charles Thatcher Co., 75 Conn. 165, 170, 52 A. 953; Bay State York Co. v. Marvix, Inc., 331 Mass. 407, 119 N.E.2d 727; Hanson v. Ryan, 185 Wis. 566, 201 N.W. 749; 35 Am. Jur. 2d, Fixtures, § 14; 36A C.J.S., Fixtures, § 2.